DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Mitchell on 6/25/2021.
The application has been amended as follows: 
Claim 1 and claim 9 are cancelled.
Claim 2 is amended to read: “an inhaling fan attached flow path part comprising a fan housed within the main body,
wherein the solution-supply part for supplying the limonene solution comprises a solution cartridge including an electrical or optical sensor configured to measure an amount of limonene solution remaining in the solution cartridge,
the inhaling fan attached flow path part has a length and a cross-sectional diameter, and the length is nine to ten times greater than the cross-sectional diameter, 
an output end of the inhaling fan attached flow path part includes an aerofoil structure  downstream of the fan as a turbulence generating structure of the inhaling fan attached flow path part,”.
the input fan and the laminar flow generating part to generate turbulence to air flow in the multi-fan aerofoil flow path part;”.

REASONS FOR ALLOWANCE
Claims 2-5, 7-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, fails to teach or fairly suggest all of the limitations of the claimed invention. The prior art considered to be the closest art is MacDonald (US 2006/0233683).
Regarding claim 2, Macdonald teaches an air sterilizer for sterilizing air by generating hydroxyl radicals (Abstract) comprising an ozone generating part (Fig. 5 ozone generator 106) an inhaling fan and solution-supply fan (Fig. 5 fan 107), but fails to teach an aerofoil structure located downstream the input fan, and the inhaling fan having a length 9 to ten times greater than a diameter. Therefore the claim is allowed. Claim 10 is allowed similarly.
The remaining claims, 3-5 and 7-8 are allowed for being dependent on claim 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.H./              Examiner, Art Unit 1799                                                                                                                                                                                          
/SEAN E CONLEY/               Primary Examiner, Art Unit 1796